Case 2:19-cv-01549-SVW-PLA Document 23 Filed 04/03/19 Page 1 of 1 Page ID #:13386

                                                United States District Court
                                                   Central District of California           Cristina M. Squieri Bullock
                                                    Office of the Clerk                    Chief Deputy of Administration
                                                                                           350 West 1st Street, Suite 4311
                                                                                              Los Angeles, CA 90012

                 Kiry K. Gray                                                                     Sara Tse Soo Hoo
    District Court Executive / Clerk of Court                                                Chief Deputy of Operations
         350 West 1st Street, Suite 4311                                                 255 East Temple Street, Suite TS-134
             Los Angeles, CA 90012                                                             Los Angeles, CA 90012



                                                      April 3, 2019

          Los Angeles County Superior Court
          111 North Hill Street
          Los Angeles, CA 90012

   Re: Case Number:       2:19−cv−01549−SVW−PLA
       Previously Superior Court Case No.        BC4744472
       Case Name:       Optional Capital, Inc. et al v. DAS Corporation et al

   Dear Sir/Madam:

         Pursuant to this Court’s ORDER OF REMAND issued on                  4/2/2019       , the above−referenced case
   is hereby remanded to your jurisdiction.

          Attached is a certified copy of the ORDER OF REMAND and a copy of the docket sheet from this Court.

         Please acknowledge receipt of the above by signing the enclosed copy of this letter and returning it to the
   location shown below. Thank you for your cooperation.

   United States Courthouse
   255 East Temple Street, Suite TS-134
   Los Angeles, CA 90012


                                                                    Respectfully,

                                                                    Clerk, U.S. District Court

                                                                    By: /s/ Margo Mead
                                                                       Deputy Clerk
                                                                       margo_mead@cacd.uscourts.gov
   Encls.
   cc: Counsel of record

   Receipt is acknowledged of the documents described above.



                                                                    Clerk, Superior Court


                                                                    By:
   Date                                                                   Deputy Clerk




    CV−103 (05/18)         LETTER OF TRANSMITTAL − REMAND TO SUPERIOR COURT (CIVIL)
